     Case 3:18-cr-00409-M Document 11 Filed 10/23/18                Page 1 of 2 PageID 73


                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

UNITED STATES OF AMERICA                       §
                                               §
                                               §
vs.                                            §          CASE NUMBER 3:18-CR-409-M
DWAINE CARAWAY (01)                            §


                 DEFENDANT’S UNOPPOSED MOTION FOR CONTINUANCE

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES, Dwaine Caraway, Defendant in the above styled-number case, and files this

Unopposed Motion For Continuance of the Sentencing Hearing date and would respectfully show

the Court as follows:

                                                    I.

         The case is currently set for sentencing on December 20, 2018 at 1:30 p.m. Defendant’s

counsel has pre-planned Christmas vacation from December 13, 2018 through December 21, 2018.

As such, Defendant requests that the sentencing date be reset to a date in February 2019. Attorney

for the United States is not opposed to this request as evidenced by the certificate of conference

below.

                                                   II.

         This motion is not made for the purpose of delay, but so that justice may be done.

                                                   III.

         WHEREFORE, Defendant prays this Unopposed Motion be granted and that the sentencing

in this case be reset to another date in February 2019.



Defendant’s Unopposed Motion for Continuance                                        Page 1 of 3
     Case 3:18-cr-00409-M Document 11 Filed 10/23/18                         Page 2 of 2 PageID 74


                                                   Respectfully submitted,

                                                   PAYMA, KUHNEL & SMITH, P.C.
                                                   PAYMA LAW CENTER
                                                   1126 N. Zang Blvd.
                                                   Dallas, Texas 75203
                                                   (214)999-0000
                                                   (214)999-1111 Facsimile

                                                   /s/ Michael D. Payma
                                                   MICHAEL D. PAYMA
                                                   Michael@pksattorneys.com
                                                   State Bar No.: 00790560



                                         CERTIFICATE OF CONFERENCE

       I hereby certify that on October 23, 2018, I personally spoke with Mr. Andrew Wirmani,
Assistant United State Attorney regarding this motion, and he stated that was UNOPPOSED to the
granting of this motion.


                                                   /s/ Michael D. Payma
                                                   MICHAEL D. PAYMA



                                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing has been forwarded to Assistant United
States Attorney in charge of this case, on October 23, 2018, utilizing the ECF system which sent
notification of the filing and a link to an electronic copy the document to all parties that participated
in the ECF system.

                                                       /s/ Michael D. Payma
                                                       Michael D. Payma




Defendant’s Unopposed Motion for Continuance                                             Page 2 of 3
